Title: To Thomas Jefferson from William Tatham, 1 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            Norfolk July 1st. 1807.
                        
                        Official communications will have been made to You, from this place, touching proceedings respecting a Flag
                            of Truce which arrived here last Friday, & was immediately ordered
                            off. As I had just carted my boat from the North Landing (of which I gave you a descrip in my last) & arrived here
                            at the very Moment the Flag vessel was sent away, I determined on following her down, to observe her motions, with three
                            other persons with me; and I saw her safe in Lynhaven Bay that Evening, at dark, when signals were passed by means of Sky
                            Rockets; & the next Morning, I found her at anchor near the three double Deckers, which you will find described in the
                            sketch annexed. I returned from Lynhaven Bay last Evening, but have nothing to report that indicates an inclination (in
                                these Ships) to disturb the quiet of this Country; unless landing for water (on some similar
                            occasion) on Cape Henry, which I thought they inclined to do yesterday Morning, should be deemed such.
                        I have been near them every day since friday last, & have seen numbers of our vessels pass near them
                            without molestation: their tenders have generally weighed Anchor, early
                            every Morning, by signal; and, on Sunday Morning One of them looked into the little Inlet where I ran into a safe port
                            through breakers, with the help of throwing out my ballast. I was out of their reach before they came close in Shore; & have, therefore, no means of ascertaining whether they expected to catch me at Anchor in the
                            Inlet (for I out sail their Hampton boat); or whether they casually visited that spot, in their daily practice of Coasting
                            along the Shore.
                        I have sketched My idea (herewith) of Gun-Boat Cuts from London Bridge to Doziers
                            Bridge &c; having examined the premises sufficiently to confirm me in my former opinion of the Advantage &
                            utility of this operation.
                        I cannot now touch the subject of fortifying the Whole Entrance of the Chesapeake, & thereby covering the
                                interior from New York to Georgia, in a great degree. All I can hint of
                            it is that it contemplates a combination of Fortification, Gun-boats, Booms, & Floating Batteries, Large Ships of War,
                            Chevaux de Frize &c. &c.—and has for its object the keeping a maritime enemy entirely out of our ports,
                            by a concentration of force at our principal Inlet. I will not undertake to assent that I may not be mistaken; both as to
                            the Period for such an effort, & the expediency of such great expense. Certainly, however, the Gun boat System may be
                            greatly aided by the communications I have proposed; and, I have not a doubt that, a Survey of this part of the Country
                            would be fully justified.
                        I write in great haste: Capt. Decaturs appointment to the Command of the Chesapeake, which was announced last
                            night, has silenced the Din of Arms; & the people are quiet till your orders shall set them loose again.
                  I have the
                            honor to be, Dr Sir, with great respect Your obt. H Servt
                        
                            Wm Tatham
                     
                        
                        
                            P.S. Some of those conversant in British affairs doubt the fact of the two Brigs being Gun Brigs:—A
                                British Man of Wars Man, in my boat, so informed me, & I so thought: Qu?—What other vessels could we suppose them to
                                be; under Colours, & apparently obeying Signals?
                        
                        
                            W. T.
                        
                    